Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Nicholas C. Russell (Registration No. 68,922) on June 7, 2021.

Please amend the claims as follows:


1.	(Currently Amended)  A system for assessing and enhancing role defining parameters associated with access to resources in a network, the system comprising:
at least one network communication interface;
at least one non-transitory storage device; and
	at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to:
extract information associated with one or more resources, one or more users, and one or more authorizations; 

calculate a role defining parameter that defines a condition of the one or more roles based on the one or more metrics associated with the one or more roles, wherein the role defining parameter is associated with access to the one or more resources; [[and]]
in response to calculating the role defining parameter, determine [[if]] that the parameter is below a predefined threshold;
in response to determining that the role defining parameter is below the predefined threshold, identify one or more actions to enhance the role defining parameter; 
automatically generate a single click functionality for performing the one or more actions; 
display the single click functionality on a dashboard; 
receive a single click input associated with the single click functionality from at least one user; and
in response to receiving the single click input, perform the one or more actions. 
2.	(Canceled)  

3.	(Currently Amended)  The system of claim [[2]] 1, wherein the at least one processing device is configured to receive the one or more actions from the at least one user. 

4.	(Original)  The system of claim 1, wherein the at least one processing device is further configured to determine that the role defining parameter is below the predefined threshold and display the role defining parameter and the one or more metrics on a graphical user interface of a user device associated with at least one user. 



6.	(Original)  The system of claim 1, wherein the at least one processing device is further configured to:
	identify real-time changes associated with the one or more resources, the one or more users, and the one or more authorizations; 
	update the one or more metrics associated with the one or more roles; and 
	re-calculate the role defining parameter associated with the one or more roles.

7.	(Canceled) 

8.	(Currently Amended)  A computer program product for assessing and enhancing role defining parameters associated with access to resources in a network, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of:
extracting information associated with one or more resources, one or more users, and one or more authorizations; 
determining one or more metrics associated with one or more roles within an entity based on the extracted information, wherein the one or more metrics comprise at least role impact, similarity, and role drift; 
calculating a role defining parameter that defines a condition of the one or more roles based on the one or more metrics associated with the one or more roles, wherein the role defining parameter is associated with access to the one or more resources; [[and]]
in response to calculating the role defining parameter, determining [[if]] that the parameter is below a predefined threshold;
in response to determining that the role defining parameter is below the predefined threshold, identifying one or more actions to enhance the role defining parameter; 
automatically generating a single click functionality for performing the one or more actions; 
displaying the single click functionality on a dashboard; 
receiving a single click input associated with the single click functionality from at least one user; and
in response to receiving the single click input, performing the one or more actions.

9.	(Canceled)

10.	(Currently Amended)  The computer program product of claim [[9]] 8, wherein the computer executable instructions cause the computer processor to receive the one or more actions from the at least one user. 

11.	(Original)  The computer program product of claim 8, wherein the computer executable instructions cause the computer processor to determine that the role defining parameter is below the predefined threshold and display the role defining parameter and the one or more metrics on a graphical user interface of a user device associated with at least one user.

12.	(Original)  The computer program product of claim 11, wherein displaying the role defining parameter and the one or more metrics comprises generating one or more graphs to represent the one or more metrics and the role defining parameter and displaying the one or more graphs on the graphical user interface.

13.	(Original)  The computer program product of claim 8, wherein the computer executable instructions cause the computer processor to:

	update the one or more metrics associated with the one or more roles; and 
	re-calculate the role defining parameter associated with the one or more roles.

14.	(Canceled)

15.	(Currently Amended)  A computer implemented method for assessing and enhancing role defining parameters associated with access to resources in a network, the method comprising:
extracting information associated with one or more resources, one or more users, and one or more authorizations; 
determining one or more metrics associated with one or more roles within an entity based on the extracted information, wherein the one or more metrics comprise at least role impact, similarity, and role drift; 
calculating a role defining parameter that defines a condition of the one or more roles based on the one or more metrics associated with the one or more roles, wherein the role defining parameter is associated with access to the one or more resources; [[and]]
in response to calculating the role defining parameter, determining [[if]] that the parameter is below a predefined threshold;
in response to determining that the role defining parameter is below the predefined threshold, identifying one or more actions to enhance the role defining parameter; 
automatically generating a single click functionality for performing the one or more actions; 
displaying the single click functionality on a dashboard; 
receiving a single click input associated with the single click functionality from at least one user; and
in response to receiving the single click input, performing the one or more actions.

16.	(Canceled)  

17.	(Currently Amended)  The computer implemented method of claim [[16]] 15, wherein the method further comprises receiving the one or more actions from the at least one user. 

18.	(Previously Presented)  The computer implemented method of claim 15, wherein the method further comprises:
determining that the role defining parameter is below the predefined threshold and display the role defining parameter and the one or more metrics on a graphical user interface of a user device associated with at least one user.

19.	(Original)  The computer implemented method of claim 18, wherein displaying the role defining parameter and the one or more metrics comprises generating one or more graphs to represent the one or more metrics and the role defining parameter and displaying the one or more graphs on the graphical user interface.

20.	(Original)  The computer implemented method of claim 15, wherein the method further comprises:
identifying real-time changes associated with the one or more resources, the one or more users, and the one or more authorizations; 
	updating the one or more metrics associated with the one or more roles; and 
	re-calculating the role defining parameter associated with the one or more roles.



The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nandyalam et al. U.S patent No. 9,280,646, discloses a method for role based access control involving one or more converged infrastructure system where a UI user can double click or otherwise indicate that one or more permissions sets in the tree list box are to be associated with RBAC policy.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-6, 8, 10-13, 15 and 17-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “in response to calculating the role defining parameter, determine that the parameter is below a predefined threshold;
in response to determining that the role defining parameter is below the predefined threshold, identify one or more actions to enhance the role defining parameter; automatically generate a single click functionality for performing the one or more actions; display the single click functionality on a dashboard; 
receive a single click input associated with the single click functionality from at least one user; and in response to receiving the single click input, perform the one or more actions ”. These limitations, taken in context of the entire claims are allowable over prior art of record. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SARGON N NANO/Primary Examiner, Art Unit 2457